In a second deliverance the defendant avowed, and showed a feoffment to A. B., etc., to the use of his father, for life, remainder to himself, and on this feoffment conveyed a title to himself. The plaintiff conveyed a title to himself and traversed the feoffment to A., B., and C. The jury found a feoffment to A., B., C., and D. The court resolved that this was a finding for the defendant, for, it being a feoffment to the use alleged, the number of the feoffees was not material. 21 Assize, 28; 21 H., 6. Other exceptions were taken, but I did not hear them well. Poph., 200; Palm., 508; Noy, 93; 2 Roll., 9.